Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 16, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chambers (WO 2007080368) in view of Gilbert (US 6538596).
Regarding claim 1 and 16, Chambers teaches apparatus comprising: a first layer comprising a radio frequency (RF) lossy material; a second layer comprising the RF lossy material; and a plurality of conductive or resistive pads arranged in a planar array between the first layer and the second layer (fig 12a and “It will be appreciated that the embodiments shown in figures 12a and 12b are multi-part structures or assemblies that are formed by disposing an FSS layer or element between two slabs of a lossy material”).
Regarding claims 1 and 16, Chambers does not teach the pads separated from each other by gaps, wherein dimensions of each pad and each gap are selected based on a desired resonant frequency band. Gilbert teaches the pads separated from each other by gaps, wherein dimensions of each pad and each gap are selected based on a desired resonant frequency band (col 3, lines 42-64, “Typical patterns include intermittent stripes and cross-shaped patterns. The size of the patterns, as well as the space between patterns, must be considered in designing a particular FSS.”). IT would have been obvious to modify Chambers to include the pads separated from each other by gaps, wherein dimensions of each pad and each gap are selected based on a desired resonant frequency band because it is merely a substitution of the well-known method to select the frequency of an FSS of Gilbert with the method to select the frequency of the FSS of Chamber It yield a predictable FSS.
Regarding claim 5, Chambers teaches each pad comprises copper (“conductive or resistive and can be fabricated from a good conductor such as, for example, copper, silver, silver epoxy or a conductive ink”).
Regarding claim 20, Chambers teaches a first layer comprising a radio frequency (RF) lossy material; and a plurality of conductive or resistive pads arranged in a planar array and disposed on an exterior surface of the first layer (fig 12b and “The surface has one or more FSS layer elements and is disposed on one of the surfaces of the slab as can be appreciated from figure 12b”).
Regarding claims 20, Chambers does not teach the pads separated from each other by gaps, wherein dimensions of each pad and each gap are selected based on a desired resonant frequency band. Gilbert teaches the pads separated from each other by gaps, wherein dimensions of each pad and each gap are selected based on a desired resonant frequency band (col 3, lines 42-64, “Typical patterns include intermittent stripes and cross-shaped patterns. The size of the patterns, as well as the space between patterns, must be considered in designing a particular FSS.”). IT would have been obvious to modify Chambers to include the pads separated from each other by gaps, wherein dimensions of each pad and each gap are selected based on a desired resonant frequency band because it is merely a substitution of the well-known method to select the frequency of an FSS of Gilbert with the method to select the frequency of the FSS of Chamber It yield a predictable FSS.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chambers in view of Gilbert as applied to claim 1 above, and further in view of McKinzie III (US 20140097995).
Regarding claim 2 and 17, McKinzie teaches a plurality of thermal vias, each thermal via corresponding to one of the pads and extending through at least the first layer, each thermal via formed of a thermally- conductive material (fig 2, item 105). It would have been obvious to modify Chamber in view of Gilbert to include a plurality of thermal vias, each thermal via corresponding to one of the pads and extending through at least the first layer, each thermal via formed of a thermally- conductive material because it allows a signal through the radar absorber for transmission.
Regarding claim 3 and 18, McKinzie teaches each thermal via extends through the first layer, through a center portion of the corresponding pad, and through the second layer (para 52, “Each pin may be connected to an internal square conductive patch 501 which resides on metal layer M2” and para 58 “the pressed pins 705 penetrate both multi-layer PCBs” and fig 7). It would have been obvious to modify Chamber in view of Gilbert to include each thermal via extends through the first layer, through a center portion of the corresponding pad, and through the second layer because it allows a signal through the radar absorber for transmission.
Regarding claim 4 and 19, McKinzie teaches each thermal via extends through the first layer and terminates at a first surface of the corresponding pad (fig 2, item 105). It would have been obvious to modify Chamber in view of Gilbert to include each thermal via extends through the first layer and terminates at a first surface of the corresponding pad because it allows a signal through the radar absorber for transmission.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chambers in view of Gilbert as applied to claim 1 above, and further in view of Rothberg et al (US 20150141268).
Regarding claim 6, Rothberg teaches the RF lossy material of the first and second layers comprises urethane or silicone (para 384, “a thin lossy film may comprise a semiconductor material, for example silicon and germanium, though other materials may be used”). It would have been obvious modify Chambers in view of Gilbert to include the RF lossy material of the first and second layers comprises urethane or silicone because it is merely a substitution of a well-known material of the lossy material with no new or unexpected results.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chambers in view of Gilbert as applied to claim 1 above, and further in view of Wu et al (US 20170346179).
Regarding claim 7, Wu teaches the desired resonant frequency band associated with RF energy transmitted by at least one RF source in proximity to the apparatus (para 84, “the electrical size of the metal patches on the FSS is on the order of a half of the wavelength and thus designed to be in resonance condition at the working frequency of the antenna”). It would have been obvious modify Chambers in view of Gilbert as to include dimensions of each pad are selected based on a desired resonant frequency band, the desired resonant frequency band associated with RF energy transmitted by at least one RF source in proximity to the apparatus because it is expected that a frequency selected surface would operate at in a frequency band.
Claim 8, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al (JP 2007069367) in view of Chambers (WO 2007080368) and Gilbert.
Regarding claim 8, Nagai teaches a system comprising: a first radio frequency (RF) source; a second RF source; and an RF absorber disposed between the first RF source and the second RF source and configured to absorb RF energy transmitted between the first RF source and the second RF source, the RF absorber (para 41, “the radio wave leaking between the first antenna element and the second antenna element is absorbed by the radio wave absorber and converted into heat”).
Regarding claim 8, Nagai does not teach a first layer comprising an RF lossy material; a second layer comprising the RF lossy material; and a plurality of conductive or resistive pads arranged in a planar array between the first layer and the second layer. Chambers teaches a first layer comprising an RF lossy material; a second layer comprising the RF lossy material; and a plurality of conductive or resistive pads arranged in a planar array between the first layer and the second layer (fig 12b and “The surface has one or more FSS layer elements and is disposed on one of the surfaces of the slab as can be appreciated from figure 12b”). It would have been obvious to modify Nagai to include a first layer comprising an RF lossy material; a second layer comprising the RF lossy material; and a plurality of conductive or resistive pads arranged in a planar array between the first layer and the second layer because it is merely a substitution of the radar absorber of Nagai for the radar absorber of Chambers and results in no new or unexpected results in the absorption of the signal leak.
Regarding claims 8, Nagai does not teach the pads separated from each other by gaps, wherein dimensions of each pad and each gap are selected based on a desired resonant frequency band. Gilbert teaches the pads separated from each other by gaps, wherein dimensions of each pad and each gap are selected based on a desired resonant frequency band (col 3, lines 42-64, “Typical patterns include intermittent stripes and cross-shaped patterns. The size of the patterns, as well as the space between patterns, must be considered in designing a particular FSS.”). IT would have been obvious to modify Nagai to include the pads separated from each other by gaps, wherein dimensions of each pad and each gap are selected based on a desired resonant frequency band because it is merely a substitution of the well-known method to select the frequency of an FSS of Gilbert with the method to select the frequency of the FSS of Chamber It yield a predictable FSS.

Regarding claim 12, Nagai does not teach each pad comprises copper. Chambers teaches each pad comprises copper (“conductive or resistive and can be fabricated from a good conductor such as, for example, copper, silver, silver epoxy or a conductive ink”). It would have been obvious to modify Nagai to include each pad comprises copper because it is merely a substitution of a well-known material used to make an FSS.
Regarding claim 15, Nagai teaches the first RF source, the second RF source, and the RF absorber are disposed in an enclosed space (fig 2a)
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai in view of Chambers and Gilbert as applied to claim 8 above, and further in view of McKinzie III (US 20140097995).
Regarding claim 9, McKinzie teaches a plurality of thermal vias, each thermal via corresponding to one of the pads and extending through at least the first layer, each thermal via formed of a thermally- conductive material (fig 2, item 105). It would have been obvious to modify Nagai in view of Chambers and Gilbert to include a plurality of thermal vias, each thermal via corresponding to one of the pads and extending through at least the first layer, each thermal via formed of a thermally- conductive material because it allows a signal through the radar absorber for transmission.
Regarding claim 10, McKinzie teaches each thermal via extends through the first layer, through a center portion of the corresponding pad, and through the second layer (para 52, “Each pin may be connected to an internal square conductive patch 501 which resides on metal layer M2” and para 58 “the pressed pins 705 penetrate both multi-layer PCBs” and fig 7). It would have been obvious to modify Nagai in view of Chambers and Gilbert to include each thermal via extends through the first layer, through a center portion of the corresponding pad, and through the second layer because it allows a signal through the radar absorber for transmission.
Regarding claim 11, McKinzie teaches each thermal via extends through the first layer and terminates at a first surface of the corresponding pad (fig 2, item 105). It would have been obvious to modify Nagai in view of Chambers and Gilbert to include each thermal via extends through the first layer and terminates at a first surface of the corresponding pad because it allows a signal through the radar absorber for transmission.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai in view of Chambers and Gilbert as applied to claim 8 above, and further in view of Rothberg et al (US 2015141268).
Regarding claim 13, Rothberg teaches the RF lossy material of the first and second layers comprises urethane or silicone (para 384, “a thin lossy film may comprise a semiconductor material, for example silicon and germanium, though other materials may be used”). It would have been obvious modify Nagai in view of Chambers and Gilbert to include the RF lossy material of the first and second layers comprises urethane or silicone because it is merely a substitution of a well-known material of the lossy material with no new or unexpected results.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai in view of Chambers and Gilbert as applied to claim 8 above, and further in view of Wu et al (US 20170346179).
Regarding claim 14, Wu et al (US 20170346179). Wu teaches dimensions of each pad are selected based on a desired resonant frequency band, the desired resonant frequency band associated with RF energy transmitted by at least one RF source in proximity to the apparatus (para 84, “the electrical size of the metal patches on the FSS is on the order of a half of the wavelength and thus designed to be in resonance condition at the working frequency of the antenna”). It would have been obvious modify Nagai in view of Chambers and Gilbert to include dimensions of each pad are selected based on a desired resonant frequency band, the desired resonant frequency band associated with RF energy transmitted by at least one RF source in proximity to the apparatus because it is expected that a frequency selected surface would operate at in a frequency band.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/            Primary Examiner, Art Unit 3648